EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
1st day of January, 2007, by and between Rubicon Financial Incorporated, a
Delaware corporation (“Rubicon”), and Joseph Mangiapane, Jr. (“Mangiapane”).

 

W I T N E S S E T H:

 

WHEREAS, the officers, managers and/or directors of Rubicon are of the opinion
that Mangiapane has education, experience and/or expertise which is of value to
Rubicon and its owners, and

 

WHEREAS, Rubicon and Mangiapane desire to enter into this Employment Agreement,
pursuant to which Mangiapane shall be employed by Rubicon, to set forth the
respective rights, duties and obligations of the parties hereto.

 

NOW THEREFORE, in consideration of the promises and covenants contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
the parties hereto acknowledge, Rubicon and Mangiapane agree as follows:

 

 

1.

EMPLOYMENT. Rubicon hereby agrees to employ Mangiapane and Mangiapane hereby
accepts such employment, upon the terms and conditions hereinafter set forth.

 

 

2.

TERM. For purposes of this Agreement, “Term” shall mean the original term (as
defined in Section 2.1 below), if Renewal Term is initiated, then “Term” shall
mean the renewal term period.

 

 

2.1

Original Term: The Term of this Agreement shall commence on January 1, 2007 and
expire on December 31, 2010, unless sooner terminated pursuant to the terms and
provisions herein stated.

 

 

2.2

Renewal Term(s): This Agreement shall automatically be extended for additional
two (2) year renewal terms unless earlier terminated in accordance with the
provisions of Section 6 below.

 

 

3.

COMPENSATION.

 

 

3.1

Salary: Rubicon shall pay Mangiapane a base annual salary of Nine Thousand
Dollars ($9,000) per month, payable in accordance with Rubicon’s normal policies
but in no event less often than semi-monthly (the “Salary”). Effective January
1st for each successive year this Agreement is in effect, compensation shall be
adjusted by the Board of Directors of Rubicon; provided, however, that the
adjustment shall be the greater of a) if Rubicon is public, CEO base salary
equivalent to the eighty-fifth (85th) percentile for public companies (listed on
Nasdaq, Amex or NYSE for year

 

 

1

 

 

 

--------------------------------------------------------------------------------



ending the prior December 31 or later) in similar or like industries or of
comparable revenue size and/or EBITDA for companies in lieu of comparable
industry benchmarks or b) ten percent (10%) increase of the Salary. The Board of
Directors shall have the right to increase the Salary more often than annually
at its sole discretion.

 

 

3.2

Incentive Compensation: Rubicon shall also pay to Mangiapane incentive
compensation in accordance with Addendum A, Employee Incentive Compensation
Plan, attached hereto and made a part hereof by this reference. Incentive
Compensation shall be paid not less frequently than annually, and prorated as
applicable.

 

 

3.3

Stock Options: Rubicon shall grant to Mangiapane, as a signing bonus, Stock
Option Certificates to purchase 500,000 common shares of Rubicon at an exercise
price of $1.00 per share. The certificates shall be valid for five (5) years
from the date of grant. The Certificates shall vest immediately upon the start
of employment.

 

 

3.4

Stock Option Plan/Stock Purchase Plan: Mangiapane shall be eligible to
participate in Company’s Stock Option Plan and Stock Purchase Plan during the
term of employment.

 

 

4.

EMPLOYEE BENEFITS.

 

 

4.1

General Benefits: Mangiapane shall be entitled to receive or participate in all
benefit plans and programs of Rubicon currently existing or hereafter made
available to executives or senior management of Rubicon, including but not
limited to, dental and medical insurance, including coverage for dependents of
Mangiapane, pension and profit sharing plans, 401(k) plans, incentive savings
plans, stock option plans, group life insurance, salary continuation plans,
disability coverage and other fringe benefits.

 

 

4.2

Life Insurance: Rubicon shall pay for and maintain Life Insurance for the Term
of this Agreement, including any Renewal Term(s), in the face amount of One
Million ($1,000,000) Dollars, insuring the life of Mangiapane The proceeds of
such insurance shall be payable to Mangiapane’s estate.

 

 

4.3

Disability Insurance: Rubicon shall pay for and maintain Disability Insurance
for the Term of this Agreement, including any Renewal Term(s), sufficient to pay
Mangiapane an amount equal to at least 75% of his base salary for the period of
incapacity.

 

 

4.4

Director and Officer Insurance: Rubicon shall use commercially reasonable
efforts to purchase and maintain a Directors and Officers

 

 

2

 

 

 

--------------------------------------------------------------------------------



liability insurance policy on terms and conditions deemed acceptable by the
Board of Directors, acting in good faith, which policy shall cover Mangiapane at
all times during his employment Term, including any Renewal Term(s). Such
liability insurance shall be at a value of a minimum of One Million dollars
($1,000,000).

 

 

4.5

Business Expense: Mangiapane shall be provided with American Express and/or
Visa/Master Card credit cards issued in the name of Rubicon, for purposes of
paying business expenses, including without limitation, business travel,
entertainment, lodging and similar activities. Additionally, Mangiapane shall be
entitled to receive proper reimbursement for all reasonable out-of-pocket
expenses incurred directly by Mangiapane in performing Mangiapane’s duties and
obligations under this Agreement. Rubicon shall reimburse Mangiapane for such
expenses on a monthly basis, upon submission by Mangiapane of appropriate
receipts, vouchers or other documents in accordance with Rubicon’s policy.

 

 

4.6

Automobile Expenses: Rubicon shall provide Mangiapane with an automobile
allowance in the amount of $1,000.00 per month, for payment of expenses relating
to Mangiapane’s operation and use of an automobile in the course of performing
duties and obligations under this Agreement.

 

 

4.7

Cellular Telephone: Rubicon shall provide Mangiapane with a cellular telephone
for use on Rubicon’s business and Rubicon shall be responsible for all costs and
expenses incurred in connection with the operation and use of such cellular
telephone, including but not limited to, monthly service charges and
maintenance; provided, however, that Rubicon shall not be responsible for costs
and expenses incurred for personal use of Mangiapane.

 

 

4.8

Assistance: Rubicon shall furnish Mangiapane with an office, together with a
portable computer and office equipment and such other facilities and services as
are deemed by the Board of Directors of Rubicon to be suitable for his position
and adequate for the performance of his duties and obligations under this
Agreement. Rubicon shall also provide Mangiapane with the necessary
communications and computer gear, and related communications service cost and
computer supplies, to support a working home office; provided, however, that
this Section 4.5 shall in no way be construed to obligate Rubicon to provide
Mangiapane with office furnishings for such working home office or to reimburse
Mangiapane for home office use unless a separate written agreement is entered
into between Rubicon and Mangiapane.

 

 

4.9

Vacation: Mangiapane shall be entitled during each twelve (12) month period
during the Term of this Agreement to a vacation of three (3) weeks

 

 

3

 

--------------------------------------------------------------------------------



during which time Mangiapane’s compensation will be paid in full. Unused days of
vacation will be compensated in accordance with Rubicon’s policy as established
by Rubicon from time to time. Mangiapane may take the vacation periods at any
time during the year as long as Mangiapane schedules time off as to not create
hardship on Rubicon. In addition, Mangiapane shall have such other days off as
shall be determined by Rubicon and shall be entitled to paid sick leave and paid
holidays in accordance with Rubicon’s policy.

 

 

5.

DUTIES/SERVICE

 

 

5.1

Position: Mangiapane is employed as Chief Executive Officer and a nominated
Member of the Board of Directors and shall perform such services and duties as
are defined in Addendum B, Job Description, attached hereto, and as are normally
associated with such position, subject to the direction, supervision and rules
and regulations of Rubicon.

 

 

5.2

Place of Employment: The place of Mangiapane’s employment and the performance of
Mangiapane’s duties will be at Rubicon’s corporate headquarters and at
Mangiapane’s home office or at such location as agreed upon by Rubicon and
Mangiapane.

 

 

5.3

Extent of Services: Mangiapane shall at all times and to the best of his ability
perform his duties and obligations under this Agreement in a reasonable manner
consistent with the interests of Rubicon. The precise services of Mangiapane may
be extended or curtailed, from time to time at the discretion of Rubicon, and
Mangiapane agrees to render such different and/or additional services of a
similar nature as may be assigned from time to time by Rubicon. However, Rubicon
shall not materially alter Mangiapane’s title, duties, obligations or
responsibilities or transfer Mangiapane outside of the Orange County, California
area without Mangiapane’s prior written consent.

 

5.3.1      Except as otherwise agreed by Rubicon and Mangiapane in writing, it
is expressly understood and agreed that Mangiapane’s employment is fulltime and
of a critical nature to the success of Rubicon and is therefore exclusive.
Mangiapane may not be employed by other entities, except for subsidiaries of
Rubicon, or otherwise perform duties and undertakings on behalf of others or for
his own interest unless pre-approved by the Board of Directors. Rubicon
acknowledges that Mangiapane presently, or may in the future, serve on the Board
of Directors of other companies and such action shall not be a breach of this
section; provided, however, that such companies either: (a) are listed on
Addendum C, attached hereto; or (b) do not compete with Rubicon or interfere
with the performance of Mangiapane’s duties pursuant to this Agreement, as
determined in the reasonable judgment of the Board of

 

 

4

 

--------------------------------------------------------------------------------



Directors. Unless otherwise agreed by Rubicon and Mangiapane in writing,
employment of Mangiapane at less than full time shall not affect the five (5)
year exercise term for the Option Shares granted pursuant to this Agreement.

 

5.3.2      Additionally, Rubicon recognizes that Mangiapane has, or may have in
the future, non-passive equity positions in other companies, which either: (a)
are listed on Addendum C attached hereto; or (b) do not compete with Rubicon in
the reasonable judgment of the Board of Directors. Rubicon recognizes that such
equity positions may occasionally require some limited attention from Mangiapane
during normal business hours. However, Mangiapane agrees that if such time is
considered excessive by the Board of Directors, Mangiapane shall be so advised
and noticed by Rubicon and Mangiapane shall be required to make appropriate
adjustments to ensure his duties and obligations under this Agreement are
fulfilled.

 

 

6.

TERMINATION. The Term of this Agreement shall end upon its expiration pursuant
to Section 2 hereof, provided that this Agreement shall terminate prior to such
date: (a) upon Mangiapane’s resignation, death or permanent disability or
incapacity; or (b) by Rubicon at any time for “Cause” (as defined in Section 6.4
below) or without Cause.

 

 

6.1

BY RESIGNATION. If Mangiapane resigns with “Good Reason” (as defined below),
this Agreement shall terminate but: (a) Mangiapane shall continue to receive,
through the end of the Term of this Agreement, Incentive Compensation in
accordance with the terms and conditions of Addendum A and Mangiapane’s Salary
payable in periodic installments on Rubicon’s regular paydays, at the rate then
in effect; and (b) all of Mangiapane’s “Option Shares” (as such term is defined
in this Agreement) shall remain exercisable by Mangiapane for the entire five
(5) year term. For purposes of this Agreement, “Good Reason” shall mean: (i) the
assignment to Mangiapane of duties substantially and materially inconsistent
with the position and nature of Mangiapane’s employment, the substantial and
material reduction of the duties of Mangiapane which is inconsistent with the
position and nature of Mangiapane’s employment, or the change of Mangiapane’s
title indicating a substantial and material change in the position and nature of
Mangiapane’s employment; (ii) a reduction in compensation and benefits that
would substantially diminish the aggregate value of Mangiapane’s compensation
and benefits without Mangiapane’s written consent; (iii) the failure by Rubicon
to obtain from any successor, an agreement to assume and perform this Agreement;
or (iv) a corporate “Change In Control” (as defined below). For purposes of this
Agreement, “Change In Control” shall mean (1) a merger or consolidation in which
securities possessing more than fifty percent (50%) of the total combined voting
power of Rubicon’s outstanding securities are

 

 

5

 

--------------------------------------------------------------------------------



transferred to a person or persons different from the persons holding those
securities immediately prior to such transaction in a transaction approved by
the stockholders, or the sale, transfer, or other disposition of more than fifty
percent (50%) of the total combined voting power of Rubicon’s outstanding
securities to a person or persons different from the persons holding those
securities immediately prior to such transaction; or (2) the sale, transfer or
other disposition of all or substantially all of the Rubicon’s assets in
complete liquidation or dissolution of Rubicon other than in connection with a
transaction described in Section 6.1(1) above. If Mangiapane resigns without
Good Reason, Mangiapane shall be entitled to receive Mangiapane’s Salary and
Incentive Compensation only through the date of such resignation and
Mangiapane’s Option Shares shall be deemed owned by Mangiapane.

 

 

6.2

BY REASON OF INCAPACITY OR DISABILITY: If Mangiapane becomes so incapacitated by
reason of accident, illness, or other disability that Mangiapane is unable to
carry on substantially all of the normal duties and obligations of Mangiapane
under this Agreement for a continuous period of one-hundred-twenty (120) days
(the “Incapacity Period”), this Agreement shall terminate but: (a) Mangiapane
shall continue to receive, through the end of the fiscal year, Incentive
Compensation in accordance with the terms and conditions of Addendum A; (b)
Mangiapane shall receive, during the Incapacity Period and for the six (6) month
period thereafter (the “Extended Period”), Mangiapane’s Salary payable in
periodic installments on Rubicon’s regular paydays, at the rate then in effect,
reduced only by the amount of any payment(s) received by Mangiapane pursuant to
any disability insurance policy proceeds; and (c) Mangiapane’s Option Shares
shall be deemed owned by Mangiapane. For purposes of the foregoing, Mangiapane’s
permanent disability or incapacity shall be determined in accordance with
Rubicon’s disability insurance policy, if such a policy is then in effect, or if
no such policy is then in effect, such permanent disability or incapacity shall
be determined by Rubicon’s Board of Directors in its good faith judgment based
upon Mangiapane’s inability to perform normal and reasonable duties and
obligations.

 

 

6.3

BY REASON OF DEATH: If Mangiapane dies during the Term of this Agreement,
Rubicon shall: (a) pay to the estate of Mangiapane, through the end of the
fiscal year, Mangiapane’s Incentive Compensation in accordance with the terms
and conditions of Addendum A; (b) pay to the estate of Mangiapane, for a period
of six (6) months beginning on the date of death (the “Extended Period”),
Mangiapane’s Salary payable in periodic installments on Rubicon’s regular
paydays, at the rate then in effect; and (c) Mangiapane’s Option Shares shall be
deemed owned by Mangiapane. Other death benefits will be determined in
accordance with the terms of Rubicon’s benefit plans and programs.

 

 

6

 

--------------------------------------------------------------------------------



 

 

6.4

FOR CAUSE. If the Term of this Agreement is terminated by Rubicon for Cause: (a)
Mangiapane shall be entitled to receive Mangiapane’s Salary and Incentive
Compensation only through the date of termination; and (b) Mangiapane’s Option
Shares shall be deemed owned by Mangiapane. However, if a dispute arises between
Rubicon and Mangiapane that is not resolved within sixty (60) days and neither
party initiates arbitration proceedings pursuant to Section 11.8, Rubicon shall
have the option to pay Mangiapane the lump sum of six (6) months base of
Mangiapane’s Salary at the time of termination (the “Severance Payment”) rather
than Mangiapane’s Salary and Incentive Compensation through the date of
termination, and Mangiapane’s Option Shares shall continue to be deemed owned by
Mangiapane. Such determination to pay the Severance Payment in lieu of
Mangiapane’s Salary and Incentive Compensation shall be made in the reasonable
judgment of the Board of Directors. If Rubicon elects to make a payment to
Mangiapane of the Severance Payment, the parties hereto agree that such payment
and the payment provided by Section 6.6 shall be Mangiapane’s complete and
exclusive remedy for such a termination for Cause. For purposes of this
Agreement, “Cause” shall mean: (i) an adjudication of Mangiapane’s fraud, theft
or dishonesty with respect to Rubicon; (ii) Mangiapane’s conviction of a felony,
a crime involving moral turpitude or other act causing material harm to
Rubicon’s standing and reputation; (iii) Mangiapane’s continued material failure
to perform Mangiapane’s duties to Rubicon after thirty (30) days’ written notice
thereof to Mangiapane; or (iv) gross negligence or willful misconduct by
Mangiapane with respect to Rubicon.

 

 

6.5

WITHOUT CAUSE. If, during the Term of this Agreement, Rubicon terminates
Mangiapane’s employment without Cause: (a) Mangiapane shall be entitled to
receive, through the end of the Term of this Agreement, Incentive Compensation
in accordance with the terms and conditions of Addendum A, and Mangiapane’s Base
Salary, payable in periodic installments on Rubicon’s regular paydays, at the
rate then in effect; and (b) all of Mangiapane’s Option Shares shall be deemed
owned by Mangiapane. The payments provided by Sections 6.5 and 6.6 shall be
Mangiapane’s complete and exclusive remedy for any termination without Cause.

 

 

6.6

EFFECT OF TERMINATION ON UNUSED VACATION TIME: Upon the termination of this
Agreement for any reason whatsoever, Mangiapane shall also have the right to
receive any accrued but unused vacation time, and any benefits vested under the
terms of any applicable benefit plans.

 

 

 

7

 

--------------------------------------------------------------------------------



 

7.

Trade Secrets and Confidentiality:

 

 

7.1

Nondisclosure. Without the prior written consent of Rubicon, Mangiapane shall
not, at any time, either during or after the term of this Agreement, directly or
indirectly, divulge or disclose to any person, firm, association, or
corporation, or use for Mangiapane’s own benefit, gain, or otherwise, any
customer lists, plans, products, data, results of tests and data, or any other
trade secrets or confidential materials or like information (collectively
referred to as the “Confidential Information”) of Rubicon and/or its Affiliates,
as hereinafter defined, it being the intent of Rubicon, with which intent
Mangiapane hereby agrees, to restrict Mangiapane from disseminating or using any
like information that is unpublished or not readily available to the general
public.

 

 

7.1.1

Definition of Affiliate. For purposes of this Agreement, the term “Affiliate”
shall mean any entity, individual, firm, or corporation, directly or indirectly,
through one or more intermediaries, controlling, controlled by, or under common
control with Rubicon.

 

 

7.2

Return of Property. Upon the termination of this Agreement, Mangiapane shall
deliver to Rubicon all lists, books, records, data, and other information
(including all copies thereof in whatever form or media) of every kind relating
to or connected with Rubicon or its Affiliates and their activities, business
and customers.

 

 

7.3

Notice of Compelled Disclosure. If, at any time, Mangiapane becomes legally
compelled (by deposition, interrogatory, request for documents, subpoena, civil
investigative demand, or similar process or otherwise) to disclose any of the
Confidential Information, Mangiapane shall provide Rubicon with prompt, prior
written notice of such requirement so that Rubicon may seek a protective order
or other appropriate remedy and/or waive compliance with the terms of this
Agreement. In the event that such protective order or other remedy is not
obtained, that Rubicon waives compliance with the provisions hereof, Mangiapane
agrees to furnish only that portion of the Confidential Information which
Mangiapane is advised by written opinion of counsel is legally required and
exercise Mangiapane’s best efforts to obtain assurance that confidential
treatment will be accorded such Confidential Information. In any event,
Mangiapane shall not oppose action by Rubicon to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded the Confidential Information.

 

 

7.4

Assurance of Compliance. Mangiapane agrees to represent to Rubicon, in writing,
at any time that Rubicon so request, that Mangiapane has complied with the
provisions of this section, or any other section of this Agreement.

 

 

8

 

 

--------------------------------------------------------------------------------



 

 

8.

INDEMNIFICATION OF MANGIAPANE: Rubicon shall, to the maximum extent permitted by
law, indemnify and hold Mangiapane harmless against expenses, including
reasonable attorney’s fees, judgments, fines, settlement, and other amounts
actually and reasonably incurred in connection with any proceeding arising by
reason of Mangiapane’s employment by Rubicon. Further, Rubicon shall advance to
Mangiapane any expense incurred in defending such proceeding to the maximum
extent permitted by law.

 

 

9.

RETURN OF RUBICON PROPERTY: Mangiapane agrees that upon any termination of his
employment, Mangiapane shall return to Rubicon within a reasonable time not to
exceed two (2) weeks, any of Rubicon’s property in his possession or under his
control, including but not limited to, computer/office automation equipment,
records and names, addresses, and other information with regard to customers or
potential customers of Rubicon with whom Mangiapane has had contact or done
business.

 

 

10.

RELATIONSHIP OF PARTIES: The parties intend that this Agreement create an
Employee-Employer relationship between the parties.

 

 

11.

NOTICES: All notices, required and demands and other communications hereunder
must be in writing and shall be deemed to have been duly given when personally
delivered or when placed in the United States Mail and forwarded by Registered
or Certified Mail, Return Receipt Requested, postage prepaid, or when forwarded
via reputable overnight carrier, addressed to the party to whom such notices is
being given at the following address:            

 

 

As to Rubicon:

Rubicon Financial Incorporated

19200 Von Karman, Suite 350

Irvine, CA 92612

Attn: Chairman of the Board

 

 

As to Mangiapane:

Joseph Mangiapane, Jr.

 

28002 Loretha Lane

 

Laguna Niguel, CA 92677

 

Address Change: Any party may change the address(es) at which notices to it or
him, as the case may be, are to be sent by giving the notice of such change to
the other parties in accordance with this Section 10.

 

 

12.

MISCELLANEOUS:

 

 

12.1

Entire Agreement. This Agreement and the Addendums hereto contain the entire
agreement of the parties. This Agreement may not be altered, amended or modified
except in writing duly executed by the parties.

 

 

 

9

 

--------------------------------------------------------------------------------



 

12.2

Assignment. Neither party, without the written consent of the other party, can
assign this Agreement.

 

 

12.3

Binding. This Agreement shall be binding upon and inure to the benefit of the
parties, their personal representative, successors and assigns.

 

 

12.4

No Waiver. The waiver of the breach of any covenant or condition herein shall in
no way operate as a continuing or permanent waiver of the same or similar
covenant or condition.

 

 

12.5

Severability. If any provision of this Agreement is held to be invalid or
unenforceable for any reason, the remaining provisions will continue in full
force without being impaired or invalidated in any way. The parties hereto agree
to replace any invalid provision with at valid provision which most closely
approximates the intent of the invalid provision.

 

 

12.6

Interpretation. This Agreement shall not be construed more strongly against any
party hereto regardless of which party may have been more responsible for the
preparation of Agreement.

 

 

12.7

Governing Law. This Agreement shall be governed by and construed under the laws
of the State of California, without reference to the choice of law principles
thereof.

 

 

12.8

Arbitration.

 

 

12.8.1

Any controversy, dispute or claim of whatever nature in any way arising out of
or relating to Mangiapane’s employment with Rubicon, including, without
limitation (except as expressly excluded below in Section 11.8.2) any claims or
disputes by Mangiapane against Rubicon, or by Rubicon against Mangiapane,
concerning, arising out of or relating to the separation of that employment; any
other adverse personnel action by Rubicon; any federal, state or local law,
statute or regulation prohibiting employment discrimination or harassment; any
public policy; any Rubicon disciplinary action; any Rubicon decision regarding a
Rubicon policy or practice, including but not limited to Mangiapane’s
compensation or other benefits; and any other claim for personal, emotional,
physical or economic injury (individually or collectively, “Covered Claims”)
shall be resolved, at the request of any party to this Agreement, by final and
binding arbitration in Clark County, Nevada before Judicial Arbitration
Mediation Services (“JAMS”) in accordance with JAMS’ then-current policies and
procedures for arbitration of employment disputes.

 

 

 

10

 

--------------------------------------------------------------------------------



 

12.8.2

The only claims or disputes excluded from binding arbitration under this
Agreement are the following: any claim by Mangiapane for workers’ compensation
benefits or for benefits under a Rubicon plan that provides its own arbitration
procedure; and any claim by either party for equitable relief, including but not
limited to, a temporary restraining order, preliminary injunction or permanent
injunction against the other party.

 

 

12.8.3

This agreement to submit all Covered Claims to binding arbitration in no way
alters the exclusivity of Mangiapane’s remedy under Section 6.5 in the event of
any termination without Cause or the exclusivity of Mangiapane’s remedy under
Section 6.4 in the event of any termination with Cause, and does not require
Rubicon to provide Mangiapane with any type of progressive discipline.

 

 

12.9

Titles. Titles to the sections of this Agreement are solely for the convenience
of the parties and shall not be used to explain, modify, simplify, or aid in the
interpretation of the provisions of this Agreement.

 

 

12.10

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but together which shall constitute one and the
same instrument.

 

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

 

{SIGNATURE PAGE TO FOLLOW}

 

 

 

 

 

 

 

 

11

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

Rubicon:

Rubicon Financial Incorporated

a Delaware corporation

 

 

By:/s/ Terence Davis                              

 

Terence Davis, President

 

 

Mangiapane:

 

 

By:/s/ Joseph Mangiapane                 

 

Joseph Mangiapane, Jr.

 

 

12

 

 

--------------------------------------------------------------------------------



ADDENDUM A

EMPLOYEE INCENTIVE COMPENSATION PLAN

 

This Employee Incentive Compensation Agreement (this “Agreement”) is entered
into this 1st day of January, 2007, by and between Rubicon Financial
Incorporated, a Delaware corporation (“Rubicon”), and Joseph Mangiapane, Jr.
(“Mangiapane”), as follows:

 

WHEREAS, it is in the best interest of Rubicon and Mangiapane to enter into a
continuing arrangement to cover annual Employee Incentive bonuses, and

 

WHEREAS, both parties to this Agreement desire to memorialize various aspects of
their relationship:

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.

Addendum. This Agreement is in an addendum to that certain Employment Agreement
effective of even date herewith.

2.

Incentive Bonus. Incentive bonuses granted pursuant to this Agreement shall be
paid annually, within ten (10) days of the completion of the annual independent
audit of Rubicon. Such bonuses shall be based upon Rubicon’s “EBITBDA” (as
defined below) and the cumulative scaled percentage set forth on Schedule 1,
attached hereto and made a part hereof. The Incentive Bonus is limited to six
(6) times Mangiapane’s base salary paid during the year.

 

3.

Definition of EBITBDA. The term “EBITBDA” as used herein, shall mean Rubicon’s
net operating profits before taxes, interest, any other executive bonuses are
paid, depreciation and amortization. EBITBDA shall be determined and certified
by the independent public accountants regularly retained by Rubicon in
accordance with generally accepted accounting principles and the determination
of such independent accountants shall be final, binding and conclusive on the
parties hereto. In making such determination, all gains or losses realized in
the sale or other distribution of capital assets shall be excluded. Furthermore,
any payment of dividends to shareholders and certain indirect corporate
intercompany expense items shall also be excluded.

 

Rubicon may, from time to time, change, discontinue, sell or undertake any new
operation and may take any and all other steps, which the Board of Directors of
Rubicon, in its exclusive judgment, shall deem desirable for Rubicon. If any
such action taken by Rubicon, or its Board of Directors, adversely affects the
EBITBDA Mangiapane shall have no claim or recourse for or by reason of such
action.

 

4.

Termination. Termination of employment with Rubicon, whether voluntary or
involuntary, shall not affect any bonus earned but not paid. If employment is
terminated, a proportionate share of any bonus earned shall be paid to
Mangiapane on the next regular bonus payment date.

 

 

A-1

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

Rubicon:

Rubicon Financial Incorporated

a Delaware corporation

 

 

By:/s/ Terence Davis                              

 

Terence Davis, President

 

 

Mangiapane:

 

 

By:/s/ Joseph Mangiapane                 

 

Joseph Mangiapane, Jr.

 

 

A-2

 

 

 

--------------------------------------------------------------------------------



Schedule 1

to Addendum A

 

Bonus Plan for Joseph Mangiapane, Jr.

 

 

EBITBDA

Bonus

$0 - $500,000

Up to $40,000.00

 

 

$500,001 - $1,000,000

$40,000 plus 6% of

EBITBDA over $500,001

 

 

$1,000,001 - $2,000,000

$100,000 plus 7% of

EBITBDA over $1,000,001

 

 

$2,000,001 - $3,000,000

$180,000 plus 8% of

EBITBDA over $2,000,001

 

 

Over $3,000,001

$280,000 plus 9% of

EBITBDA over $3,000,001

 

 

 

--------------------------------------------------------------------------------



ADDENDUM B

 

Job Description for Joseph Mangiapane, Jr.

 

Job Title:

Chief Executive Officer

Department:

Executive

Reports To:

Board of Directors

 

SUMMARY

The Chief Executive Officer (“CEO”) has primary responsibility for planning,
organizing, staffing, and operating Rubicon Financial Incorporated (“Rubicon”)
toward its primary objectives, based on profit and return on capital, and is
accountable to the Board of Directors for the results of performance of all
employees.

 

The CEO is accountable for all corporate legal and fiduciary activities.

 

The CEO establishes and communicates the management style, corporate culture,
business philosophy and ethical values by which Rubicon will operate.

 

The CEO manages and directs Rubicon by performing the following duties
personally or through subordinate managers.

 

ESSENTIAL DUTIES AND RESPONSIBILITIES include the following. Other duties may be
assigned.

 

 

•

Plans the overall business strategy and goals of Rubicon that will assure a
defined rate of return on stockholder investment and establishes objectives for
each function to meet those goals, with the cooperation of the Board of
Directors.

 

 

•

Plans, coordinates, and controls the daily operation of Rubicon through
Rubicon’s managers.

 

 

•

Prepares and presents an annual business plan and budget, for Rubicon’s
operations, to the Board of Directors.

 

 

•

Establishes current and long range goals, objectives, plans and policies,
subject to approval by the Board of Directors.

 

 

•

Determines the appropriate organization structure and staffing responsibilities
required to meet Rubicon’s objectives. Dispenses advice, guidance, direction,
and authorization to carry out major plans, standards and procedures, consistent
with established policies and Board approval.

 

 

•

Meets with Rubicon’s executives to ensure that operations are being executed in
accordance with the Rubicon’s policies.

 

 

•

Oversees the adequacy and soundness of the Rubicon’s financial structure.

 

 

•

Reviews operating results of Rubicon, compares them to established objectives,
and takes steps to ensure that appropriate measures are taken to correct
unsatisfactory results.

 

B-1

--------------------------------------------------------------------------------



 

•

Plans and directs all investigations and negotiations pertaining to mergers,
joint ventures, the acquisition of businesses, or the sale of major assets with
approval of the Board of Directors.

 

 

•

Establishes and maintains an effective system of communications throughout
Rubicon.

 

 

•

Fulfills responsibility to the Board of Directors to inform or seek approval for
significant matters such as financing, capital expenditures, and appointment of
officers.

 

 

•

Ensures that Company business transactions are conducted in accordance with
prevailing legal and regulatory requirements.

 

 

•

Reviews and determines approval of all recommendations for compensation of
officers, managers and employees.

 

 

•

Presides over stockholders meetings.

 

 

•

Represents Rubicon with major customers, shareholders, the financial community,
Security and Exchange Commission and the public.

 

 

•

Plans and develops industrial, labor, and public relations policies designed to
improve company's image and relations with customers, employees, stockholders,
and public.

 

 

•

Evaluates performance of executives for compliance with established policies and
objectives of firm and contributions in attaining objectives.

 

 B-2

--------------------------------------------------------------------------------



ADDENDUM C

Approved Non-Rubicon Financial Incorporated

Business Activity Exemptions

 

Description of Business Activity

 

1.

Equity– Advantage Investment Strategies, Inc. (NASD Licensed Broker/Dealer)

 

C-1

 

